 
EXECUTION VERSION
 
RELEASE OF GP PLEDGE AGREEMENT
 
This RELEASE OF GP PLEDGE AGREEMENT, dated as of January 1, 2009 (this
“Release”), is by and among GRAN TIERRA ENERGY INC., a Nevada corporation
(Registered No. C13734-2003) (the “Pledgor”), and STANDARD BANK PLC, as
administrative agent under the Credit Agreement (as hereinafter defined) acting
for and on behalf of the Secured Parties (as defined in the Credit Agreement)
(in such capacity, the “Pledgee”).
 
WHEREAS, the Pledgor is the direct and beneficial owner of all of the issued and
outstanding membership interests of ARGOSY ENERGY, LLC, a Delaware limited
liability company (f/k/a Argosy Energy Corp., a Delaware corporation)
(Registered No. 3234977) (the “GP”);
 
WHEREAS, in order to secure its obligations under and in connection with that
certain Credit Agreement, dated as of February 22, 2007 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Pledgor, the GP, certain of their affiliates, the banks
from time to time party thereto and the Pledgee, the Pledgor entered in that
certain GP Pledge Agreement, dated as of February 22, 2007 (the “GP Pledge
Agreement”), granting a security interest in the Pledged Property (herein
defined as defined in the GP Pledge Agreement);
 
WHEREAS, pursuant to a corporate reorganization (the “Restructuring”), the
Pledgor proposes to transfer the Pledged Property to GTE Colombia Holdings LLC
(the “LLC”) and whereupon, the LLC shall execute and deliver to the Pledgee a
pledge agreement (as the same may be amended, restated, substituted or
supplemented from time to time, the “LLC Pledge Agreement”) governed by the laws
of the State of New York, dated on the date hereof, substantially in the form of
the GP Pledge Agreement, granting in favor of the Pledgee for the ratable
benefit of the Secured Parties a first-priority security interest in all of the
Pledged Property;
 
WHEREAS, the Pledgee has agreed to consent to the consummation of the
Restructuring and, in connection therewith, to release the security interest in
the Pledged Property created under the GP Pledge Agreement, pursuant to the
terms and subject to the conditions set forth below;
 
NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each of the parties hereto hereby agree as follows:
 
Section 1.                      Release of Security Interest.  Solely in order
to facilitate the Restructuring and subject to the Pledgor’s performance of its
undertakings under Section 2 below, the Pledgee hereby releases and terminates
its security interest granted under the GP Pledge Agreement in the Pledged
Property.  The Pledgee shall execute and deliver to the Pledgor all releases or
other documents, including, without limitation, Uniform Commercial Code (“UCC”)
amendment or termination statements, reasonably necessary or desirable for the
release of the security interest on the Pledged Property.

 
 

--------------------------------------------------------------------------------

 
 
Section 2.                      LLC Pledge Agreement.  The Pledgor hereby
undertakes to cause the LLC to execute and deliver to the Pledgee the LLC Pledge
Agreement promptly upon the consummation of the Restructuring.  Notwithstanding
the foregoing, if the Restructuring is not effective or the LLC fails to execute
and deliver to the Pledgee the LLC Pledge Agreement, the Pledgor shall
immediately re-execute and deliver to the Pledgee a pledge agreement
substantially in the form of the GP Pledge Agreement, granting in favor of the
Pledgee for the ratable benefit of the Secured Parties a first-priority security
interest in all of the Pledged Property.
 
Section 3.                      Binding Effect.  This Release and all of the
provisions hereof shall be binding upon each party hereto and their respective
successors and assigns.
 
Section 4.                      Governing Law, Waivers and Consents.
 
(a)           The validity, interpretation and enforcement of this Release and
any dispute arising out of the relationship between the Pledgor and the Pledgee
or any Secured Party, whether in contract, tort, equity or otherwise, shall be
governed by the laws of the State of New York, including, without limitation,
Section 5-1401 of the New York General Obligations Law.
 
(b)           The Pledgor hereby irrevocably consents and submits to the
non-exclusive jurisdiction of the Supreme Court of the State of New York,
sitting in the Borough of Manhattan, the City of New York and the United States
District Court for the Southern District of New York, whichever the Pledgee may
elect, and waives any objection based on venue or forum non conveniens with
respect to any action instituted therein arising under this Release or in any
way connected with or related or incidental to the dealings of the Pledgor and
the Pledgee or any Secured Party in respect of this Release or the transactions
related hereto or thereto, in each case whether now existing or hereafter
arising, and whether in contract, tort, equity or otherwise, and agrees that any
dispute with respect to any such matters shall be heard only in the courts
described above.
 
(c)           The Pledgor hereby irrevocably consents to the service of process
out of any of the courts mentioned in Section 4(b) above in any such action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid to the Pledgor at its address referred to in Section 12.02 of
the Credit Agreement.
 
(d)           THE PLEDGOR HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS RELEASE OR ANY OF THE
OTHER LOAN DOCUMENTS OR (ii) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL
TO THE DEALINGS OF THE PARTIES HERETO OR THERETO IN RESPECT OF THIS RELEASE OR
THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE.  THE
PLEDGOR HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE
OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT THE PLEDGOR,
ANY SECURED PARTY OR THE PLEDGEE MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF
THIS RELEASE WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PLEDGOR TO
THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

 
-2-

--------------------------------------------------------------------------------

 
 
Section 5.                      Further Assurances.  Each party hereto agrees
that it will, at any time and from time to time, upon the written request of any
other party, execute and deliver such further documents and do such further acts
and things, as the requesting party may reasonably request in order to effect
the purposes of this Release; provided that any such action undertaken by the
Pledgee shall be at the sole cost and expense of the Pledgor.
 
Section 6.                      Counterparts.  This Release may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Release by facsimile or electronic copy shall be
effective as delivery of a manually executed counterpart of this Agreement.
 
[Signature page follows.]
 
-3-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Release has been duly executed and delivered as of the
date first above written.
 
PLEDGOR
   
GRAN TIERRA ENERGY INC.
       
By:
            /s/ Martin Eden
 
Name: Martin Eden
 
Title:   Chief Financial Officer

 
Release of GP Pledge Agreement

--------------------------------------------------------------------------------




PLEDGEE
   
STANDARD BANK PLC,
as Bank and as administrative agent for the
Secured Parties
       
By:
            /s/ Martin Revoredo
 
Name: Martin Revoredo
 
Title:   Senior Vice President
       
By:
            /s/ Roderick L. Fraser
 
Name: Roderick L. Fraser
 
Title:   Managing Director, Global Head of Energy Finance

 
Release of GP Pledge Agreement
 
 

--------------------------------------------------------------------------------

 